[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                              FILED
                                                                                 U.S. COURT OF APPEALS
                                            No. 10-14514                           ELEVENTH CIRCUIT
                                        Non-Argument Calendar                         MARCH 30, 2011
                                      ________________________                          JOHN LEY
                                                                                         CLERK
                               D.C. Docket No. 1:03-cr-20980-PCH-3

UNITED STATES OF AMERICA,


                                           lllllllllllllllllllllllllllllllllllllll    lPlaintiff-Appellee,



                                                    versus

ARTEMIO RAMOS, JR.,

llllllllllllllllllllllllllllllllllllllll                                             Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (March 30, 2011)

Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:
      Artemio Ramos, Jr., a federal prisoner proceeding pro se, appeals the

district court’s denial of two belated post-conviction motions, in which he

challenged the adequacy of the government’s notice to enhance his sentence

pursuant to 21 U.S.C. § 851. However, the district court has rejected Ramos’s

argument in at least one previous ruling that he did not appeal. As a result,

Ramos’s argument is foreclosed by the law of the case doctrine. See United States

v. Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir. 1997).

      To the extent Ramos’s motions should have been construed as motions to

vacate pursuant to 28 U.S.C. § 2255, we construe the notice of appeal here as an

application for a certificate of appealability (“COA”), see Pagan v. United States,

353 F.3d 1343, 1346 (11th Cir. 2003), and we find that Ramos has not met the

applicable standard for obtaining a COA. See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 484 (2000). We further observe that Ramos has

previously filed a § 2255 motion that was denied with prejudice, and he has not

obtained the requisite permission from this Court to file a second or successive

§ 2255 motion. See 28 U.S.C. § 2255(h). Accordingly, we affirm.

      AFFIRMED.




                                          2